DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 8/8/2022 is acknowledged.
Examiner notes an error in the Requirement for Restriction. Claims 8-12 were not noted as belonging to group I. It is clear that with the election of claim 7, from which claims 8-12 depend, these dependent claims also belong with group I, and will be examined as such. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Please change “parameter a predetermined duration” to “parameter comprises a predetermined duration”, or an appropriate equivalent.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid” in claim 1 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-6 are rejected for depending from claim 1. 
Claim 6 recites the limitation "the at least one vaporization control parameter" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 6 will be examined as if depending from claim 5. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
____________________________________________________________________
Claim(s) 1-3, 5-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2017/0020196) in view of TERRY et al. (US 2019/0175846). 
With respect to claim 1, CAMERON discloses a vaporizer apparatus (Title; Abstract) comprising a body, 901, made of metal, plastic or glass (e.g., rigid body) (Paragraph [0108]) having an air inlet with a filter for removing contaminates from the air (Paragraph [0069]) and an outlet, 114, (Paragraph [0069]-[ 0071]; Figure 1); and a receptacle inside the vapor device (e.g., inner cavity) that houses a replaceable cartridge therein (Paragraph [0091]). The cartridge is a reservoir that contains a vaporizable liquid (Paragraphs [0091], [0002] and [0059]). The apparatus comprises an atomizer, 108, (Figure 1) configured to vaporize the liquid (Paragraph [0232], [0061]); a micro controller, 102, (Paragraph [0052]) electrically coupled to the atomizer and a power source, 120 (Figure 1 and 15; Paragraph [0052], [0057], [0094], [0150] and [0157]) and the micro controller includes a wireless transceiver (Paragraphs [0056], [0153]) coupled thereto; and a biometric interface (Paragraph [0058] (Figure 1) coupled with the micro controller. 
CAMERON does not explicitly disclose that the biometric interface is a sensor coupled with the controller that controls the atomizer to vaporize the liquid upon confirmation of an authorized user based on information from the biometric sensor, wherein the confirmation of the authorized user is communicated to the controller via the wireless transceiver. 
TERRY et al.  discloses biometric activation of a vaporizer (Title; Abstract) comprising biometric user interface and sensor used to confirm authentication of a user (Paragraphs [0478], [0480], [0481], [0484], [0571]; claims 1 and 2) thereby activating the device. The micro processor is connected to the heating element in the vaporizer to activate the vaporizer  (Paragraph [0774]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide biometric sensors on the apparatus of CAMERON, so that upon sensing the relevant biometric date (e.g., iris scan or fingerprint scan) the device can be activated and the controller can activate and supply/regulate power to the atomizer upon confirmation of an authorized user, as taught by TERRY et al., so that unauthorized user’s are prevented from using the device. TERRY et al. further discloses that the authorization of the user is performed through a network (Paragraphs [0485]-[0487]) through an application installed and running on the end users personal digital device (Paragraph [0542]). CAMERON discloses that the input date is received on a smartphone and wirelessly transmitted to the device (Paragraph [0054] and [0056]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to confirm authorization via the user’s smartphone, as taught by TERRY et al., and to then communicate the authorization to the device via the wireless transceiver of CAMERON so that the user can control the device remotely in the event they wish to authorize another user to use the device when the owner of the device isn’t necessarily in possession of the vaporizer. 
With respect to claim 2, CAMERON discloses that the cartridge is removable (Paragraph [0091]). 
With respect to claim 3, CAMERON discloses that the cartridge is refillable (Paragraph [0091]). 
With respect to claim 5, CAMERON discloses that a smartphone, which is wirelessly connected to the vaporizer through an application on the smartphone is used to control the vaporizer (Paragraph [0054], [0056]; Figures 12, 13 and 15), such as custom mixing of vaporizable material (Paragraph [0059]) with which the controller then takes the mixing parameters and activates the vaporizer to vaporize the custom mixture (Paragraphs [0062] and [0063]). 
With respect to claim 6, CAMERON does not explicitly disclose that the control parameter comprises a predetermined duration. TERRY et al. discloses that the application allows for user control of the device (Paragraph [0579]) and some of the controllable functionalities include the duration of time that passes before reauthentication is required (Paragraph [0585]; Table 7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the smartphone, through the application thereon, to control the duration of time before reauthentication is required, as taught by TERRY et al., so that the user can set the authentication duration based on their personal habits of using the vaporizer, and not be inconvenienced by having to reauthenticate over shorter durations. 
With respect to claim 7, CAMERON discloses a vaporizer apparatus (Title; Abstract)  that delivers a determined dose of vapor (and implicitly a measured dose relative to a target dose) (Abstract; Paragraphs [0092], [0093]) and a receptacle inside the vapor device (e.g., inner cavity) that houses a replaceable cartridge therein (Paragraph [0091]). The cartridge is a reservoir that contains a vaporizable liquid (Paragraphs [0091], [0002] and [0059]). The apparatus comprises an atomizer, 108, (Figure 1) configured to vaporize the liquid (Paragraph [0232], [0061]); a micro controller, 102, (Paragraph [0052]) electrically coupled to the atomizer and a power source, 120 (Figure 1 and 15; Paragraph [0052], [0057], [0094], [0150] and [0157]) and the micro controller includes a wireless transceiver (Paragraphs [0056], [0153]) coupled thereto; and a biometric interface (Paragraph [0058]) (Figure 1) coupled with the micro controller.   
CAMERON further discloses a computing device, 1204,  that communicates with a user’s smartphone (Paragraph [0119]) and the vaporizer device (Paragraph [0120]) wirelessly (e.g., Bluetooth). The smartphone is provided with a graphical interface in which the user can set user selection systems (Paragraph [0120]), which include a Vape Mode or an Aroma Mode, and a mix ratio of multiple vaporizable materials (Paragraphs [0112]-[0114]). The instructions for the back-end operation of the vaporizer is controlled by a computing device with computer program instructions to carry out the functions described above (Paragraphs [0040]-[0046], [0053], [0060], [0243]). 
While CAMERON does not explicitly state that the computing device in the vaporizer provides the user interface to the user, the vaporizer is in communication with the user’s smartphone (Paragraph [0109]-[0110]; Figure 10) which prompts the user for operating instructions and displays information about the functioning of the vaporizer to the user. Thus, the computing device in the vaporizer implicitly is configured to provide portions of the user interface in the form of  remaining liquid, battery life and signal strength (Paragraph [0109]). Moreover, CAMERON discloses that the vaporizing device is made to mimic a cigarette, and is therefore implicitly a hand-held device. 
CAMERON does not explicitly disclose that the biometric interface is an external sensor coupled with the controller that controls the atomizer to vaporize the liquid. TERRY et al.  discloses biometric activation of a vaporizer (Title; Abstract) comprising biometric user interface and sensor used to confirm authentication of a user (Paragraphs [0478], [0480], [0481], [0484], [0571]; claims 1 and 2) thereby activating the device. The microprocessor is connected to the heating element in the vaporizer to activate the vaporizer  (Paragraph [0774]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide biometric sensors on the apparatus of CAMERON, so that upon sensing the relevant biometric date (e.g., iris scan or fingerprint scan) the device can be activated and the controller can activate and supply/regulate power to the atomizer upon confirmation of an authorized user, as taught by TERRY et al., so that unauthorized users are prevented from using the device. TERRY et al. further discloses that the authorization of the user is performed through a network (Paragraphs [0485]-[0487]) through an application installed and running on the end users personal digital device (Paragraph [0542]). CAMERON discloses that the input date is received on a smartphone and wirelessly transmitted to the device (Paragraph [0054] and [0056]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to confirm authorization using a fingerprint or iris sensor via the user’s smartphone (e.g. external biometric sensor), as taught by TERRY et al., and to then communicate the authorization to the device via the wireless transceiver of CAMERON so that the user can control the device remotely in the event they wish to authorize another user to use the device when the owner of the device isn’t necessarily in possession of the vaporizer. 
With respect to claim 8, CAMERON discloses that the cartridge is removable (Paragraph [0091]). 
With respect to claim 9, CAMERON discloses that the cartridge is refillable (Paragraph [0091]). 
With respect to claim 11, CAMERON discloses that a smartphone, which is wirelessly connected to the vaporizer through an application on the smartphone is used to control the vaporizer (Paragraph [0054], [0056]; Figures 12, 13 and 15), such as custom mixing of vaporizable material (Paragraph [0059]) with which the controller then takes the mixing parameters and activates the vaporizer to vaporize the custom mixture (Paragraphs [0062] and [0063]). 
With respect to claim 12, CAMERON does not explicitly disclose that the control parameter comprises a predetermined duration. TERRY et al. discloses that the application allows for user control of the device (Paragraph [0579]) and some of the controllable functionalities include the duration of time that passes before reauthentication is required (Paragraph [0585]; Table 7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the smartphone, through the application thereon, to control the duration of time before reauthentication is required, as taught by TERRY et al., so that the user can set the authentication duration based on their personal habits of using the vaporizer, and not be inconvenienced by having to reauthenticate over shorter durations. 




__________________________________________________________________________
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2017/0020196) in view of TERRY et al. (US 2019/0175846) as applied to claims 1-3, 5-9, 11 and 12 above, and further in view of VERLEUR et al. (US 2018/0153219).
With respect to claims 4 and 10, modified CAMERON does not explicitly disclose a cartridge identifier and corresponding sensor, which is used to control activation of the atomizer. 
VERLEUR et al. discloses a cartridge based vaporizer (Abstract). The body of the vaporizer includes a cartridge identification sensor configured to identify a cartridge type based on a cartridge identifier in the cartridge. The identifier communicates with the circuit board to  provide cartridge type and temperature information(Abstract; Paragraphs [0008], [0027]) and then adjusts the operational parameters based on the particular cartridge and then the vaporizer is activated (Paragraphs [0030]-[00332]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cartridge of modified CAMERON with an identifier and the vaporizer body of modified CAMERON with a corresponding identifying sensor, and to couple the sensor to the microcontroller of modified CAMERON, as taught by VERLEUR et al. so that the vaporizer can identify the type of liquid within the cartridge and automatically adjust the operational parameters of the atomizer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745